Citation Nr: 0733203	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-35 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for a right foot/ankle 
condition, including as secondary to the service-connected 
residuals of a right femur fracture.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1973 to 
October 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  
  
The veteran testified at a Board videoconference hearing 
before the undersigned in February 2007. 

The veteran also perfected an appeal of the RO's denial of 
service connection for tinnitus.  However, the RO resolved 
that issue in the veteran's favor in a recent June 2006 
decision.  And he has not since appealed either the initial 
rating or effective date assigned for that condition.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
veteran must separately appeal these downstream issues).

The veteran submitted a notice of disagreement (NOD) with the 
initial noncompensable ratings for left knee and attenuated 
cervix disabilities assigned by the RO in a September 2005 
rating decision.  But he did not perfect either appeal 
by filing a timely substantive appeal (e.g., VA Form 9 or 
equivalent statement), after the RO issued its February 2006 
statement of the case (SOC).  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2007).  Therefore, these issues 
also are not before the Board.


FINDINGS OF FACT

1.  Competent evidence of record shows the veteran's right 
foot condition is the direct result of her service-connected 
residuals of a right femur fracture.  

2.  The veteran does not have current bilateral ear hearing 
loss disability for VA compensation purposes, nor is there 
any evidence of hearing loss in service or for many years 
after.  


CONCLUSIONS OF LAW

1.  The veteran's right foot condition is proximately due to 
the service-connected residuals of her right femur fracture.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).

2.  Bilateral hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

For the right foot /ankle issue, in light of the favorable 
action taken herein, discussion of whether VA has met its 
duties of notification and assistance is not required, and 
deciding the appeal at this time is not prejudicial to the 
veteran.

For the bilateral hearing loss issue, review of the claims 
folder reveals compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by way of a VCAA letter from the RO to the 
veteran dated August 2004.  That letter effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the hearing loss claim; 
(2) informing the veteran about the information and evidence 
the VA would seek to provide; (3) informing the veteran about 
the information and evidence he was expected to provide; and 
(4) requesting the veteran provide any evidence in her 
possession that pertains to her claim.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

The Board also observes that the RO correctly issued the 
August 2004 VCAA notice letter prior to the November 2004 
adverse determination on appeal.  Pelegrini, 18 Vet. App. at 
120.  Thus, there is no timing or content error with regard 
to the original four elements of notice.

However, with regard to pre-decisional VCAA notice, a latter 
March 2006 letter from the RO further advised the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Notably, the RO did not provide Dingess notice prior to the 
initial adjudication on appeal.  Pelegrini, 18 Vet. App. at 
120.  It is important to note that the decision in Dingess 
was only recently issued by the Court.  Therefore, there was 
no basis for the VA to act in accordance with a Court 
decision that did not exist until March 2006.  In addition, 
since service connection for bilateral hearing loss is being 
denied, no disability rating or effective date will be 
assigned, so any timing error in providing additional notice 
is harmless error.      

Furthermore, as to any timing error, the Board emphasizes 
that the Federal Circuit also recently held that the 
provision of adequate VCAA notice prior to a "readjudication 
decision" such as a supplemental statement of the case 
(SSOC) "cures" any timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II).  In this vein, the RO issued 
additional, compliant Dingess notice in March 2006 prior to 
readjudication of the claim in the July 2006 SSOC.   

In any event, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Thus, to the extent there is a presumption of prejudice due 
to the timing error for VCAA Dingess notice, the Board finds 
that any prejudice has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted personal statements and 
Board hearing testimony.  He also authorized the release of 
private medical records.  In addition, the actual notices 
provided by the VA are clear and pertinent to the veteran's 
contentions, such that a reasonable person could understand 
what was required to prove the hearing loss claim.  In fact, 
neither the veteran nor her representative has stated that 
any additional evidence remains outstanding.  

Overall, to the extent that the VA, under Sanders, may have 
erred by relying on a post-decisional document (Dingess 
letter) to conclude that adequate VCAA notice has been 
provided, the veteran was afforded a meaningful opportunity 
to participate in the adjudication of her hearing loss claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).
    
With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), her VA treatment 
records, her private medical records as authorized by the 
veteran, and several reports of VA examiners.  The veteran 
was also given the opportunity to present testimony at a 
videoconference hearing.  The Board is satisfied that all 
relevant evidence identified by the veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  



Governing Laws and Regulations

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  

In addition, a disability can also be service connected if it 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Furthermore, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires medical evidence that connects the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis - Right Foot / Ankle Condition

The Board observes that the RO has characterized the right 
foot /ankle issue as service connection secondary to a 
service-connected disability.  However, the RO has also 
addressed, and the veteran has also alleged, the existence of 
a current right foot / ankle condition directly related to an 
automobile accident in May 1976 during service.  See, e.g., 
videoconference hearing transcript at page 9.  Moreover, the 
Board is generally obligated to address all theories of 
service connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004).  Accordingly, the Board will address both 
theories of service connection in this appeal.  

With regard to direct service connection, SMRs spanning the 
veteran's active service in the Air Force from July 1973 to 
October 1993 only document once instance of right ankle and 
foot pain in October 1992.  The diagnosis was a mild sprain.  
Although the veteran received extensive treatment related to 
her service-connected right femur fracture in May 1976 and 
thereafter, there was no specific treatment for a right foot 
or ankle condition as a consequence of the May 1976 
automobile accident.  Furthermore, there is simply no medical 
evidence or opinion that in any way relates any current right 
foot or ankle condition to her period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Thus, direct service connection is simply 
not warranted by the evidence.  

However, secondary service connection is warranted.  In this 
vein, in June 2005, the veteran underwent a VA examination 
for the right foot and ankle.  The impression of the examiner 
was that the veteran's right ankle was normal, with no 
swelling, no redness, no deformity, and full range of motion.  
The examiner noted that the veteran's activities of daily 
living and occupation were not impaired by the foot pain that 
she reports.  However, the examiner did indicate that for the 
right foot, "there is a very slight external rotation 
relative to neutral, amounting to less than 5 degrees."  Of 
even more significance is the fact that in August 2005, the 
examiner submitted an addendum to the previous VA examination 
in which he opined that "it is at least as likely as not 
that this external rotation is secondary to the femoral 
fracture."   Therefore, the Board finds there is competent 
medical evidence of a  secondary relationship between a 
current right foot condition and the veteran's femoral 
fracture.  Velez 11 Vet. App. at 158.    

In light of the above, resolving any doubt in the veteran's 
favor, the Board concludes the preponderance of the evidence 
supports service connection for a right foot condition 
secondary to the veteran's service connected residuals of a 
right femur fracture.  38 U.S.C.A. § 5107(b).  The appeal is 
granted as to that issue.  The nature and extent of this 
disorder is not at issue before the Board at this time.  
However, the veteran stated her belief at the hearing that 
her right foot condition has worsened significantly since the 
time of the 2005 VA examination.  The nature and extent of 
her right foot condition will be determined by the RO when 
the claims folder is returned from the Board.

Analysis - Bilateral Hearing Loss

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that she has current bilateral hearing 
loss sustained as the result of acoustic trauma from her May 
1976 automobile accident during service.  

The Board, however, observes that there is no medical 
evidence in her SMRs of complaints, treatment, or diagnosis 
of hearing loss in either ear during her many years of active 
service.  Indeed, an audiogram performed as part of her 
October 1992 retirement examination revealed no hearing loss 
and normal auditory thresholds.  The Board must find that the 
SMRs, as a whole, provide very negative evidence against this 
claim.

Post-service, the Board notes the first medical evidence of 
any complaint concerning hearing loss in the claims folder is 
from 2004, approximately 11 years after discharge.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  It follows, 
therefore, that the Board finds no evidence of hearing loss 
or other chronic disease within one year after the veteran's 
separation from service. Therefore, the presumption of in-
service incurrence is not for application.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Likewise, there is no 
evidence of non-chronic hearing loss in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

Most significantly, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a recent November 2005 VA audiology examination 
fails to reveal bilateral hearing loss disability under the 
clear requirement of 38 C.F.R. § 3.385.  The audiogram showed 
pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
25
20
25
LEFT
25
25
20
25
30

Since there is no contrary medical examination of record, the 
Board finds that this report is entitled to great probative 
weight and provides negative evidence against the claim.  The 
Board emphasizes that although the veteran is competent to 
state that he experiences diminished hearing, he is not 
competent to diagnose himself with bilateral hearing loss as 
defined by the pertinent VA regulation.  Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  

It is important for the veteran to understand that while the 
examiner did note "mild" sensorineural hearing loss in both 
ears, in order to be considered for service connection for 
hearing loss she must meet a certain level of hearing loss 
under the pertinent VA regulation.  Therefore, absent 
evidence of a current disability, service connection cannot 
be granted for bilateral hearing loss. Id.   Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a right foot condition as secondary to 
service-connected residuals of a right femur fracture is 
granted.

Service connection for bilateral hearing loss is denied.   



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


